          Case 3:16-md-02741-VC Document 2694 Filed 02/12/19 Page 1 of 3




 1    Barbara R. Light
 2    Texas Bar No. 24109472
      600 Travis, Suite 3400
 3    Houston, Texas 77002-2926
      Telephone: 713-227-8008
 4    Fax: 713-227-9508
      blight@shb.com
 5

 6    Attorney for Defendant,
      MONSANTO COMPANY
 7

 8                                 UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10

11     IN RE: ROUNDUP PRODUCTS                             MDL No. 2741
       LIABILITY LITIGATION
12                                                         Case No. 3:16-md-02741-VC

13

14     This document relates to:

15
       Brian Anderson, Cause No. 3:18-cv-01960
16     (N.D. Cal.)

17     John Tanner, Cause No. 3:18-cv-01960
       (N.D. Cal.)
18
       Tracy Magee, Cause No. 3:17-cv-05547
19     (N.D. Cal.)

20     Rosalinda Castro, Cause No. 3:17-cv-06902
       (N.D. Cal.)
21
       Daryl Ogden, Cause no. 3:17-cv-02142
22     (N.D. Cal.)

23     John Otts, Cause no. 3:17-cv-02142
       (N.D. Cal.)
24

25
                      MONSANTO’S MOTION TO DISMISS WITH PREJUDICE
26
                    Defendant (“Monsanto”) files this motion to dismiss with prejudice for failure to
27
      submit a Plaintiff Fact Sheet (“PFS”). Pretrial Order No. 50 (“PTO 50”) requires each Plaintiff to
28                Defendant’s Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
     9143260 v1
          Case 3:16-md-02741-VC Document 2694 Filed 02/12/19 Page 2 of 3




 1    submit a completed PFS, either through the MDL Centrality system or to Brown Greer directly, by

 2    the deadlines provided in paragraph 4. (PTO 50 at paras. 7, 8). According to PTO 50, Group 2

 3    plaintiffs were required to submit a PFS by Wednesday, November 28, 2018. Additionally, PTO

 4    50 states that if a Plaintiff does not submit a completed PFS within the time specified, Monsanto

 5    must give notice to plaintiff’s counsel and Lead Counsel identifying the overdue PFS and provide

 6    plaintiff seven days in which to submit the PFS. (PTO 50 at para. 15). If Monsanto has not received

 7    a completed PFS within seven days after serving Plaintiff with the notice, Monsanto may move the

 8    Court for an Order dismissing the Complaint with prejudice.

 9                    The Plaintiffs identified below failed to submit any PFS whatsoever to date.

10    Monsanto notified each Plaintiff that a PFS had not been submitted in compliance with paragraphs

11    7 and 8 of Pretrial Order No. 50.

12
           PLAINTIFF’S                    CASE NUMBER                   PFS DUE         NOTICE OF
13           NAME                                                        DATE           FAILURE TO
                                                                                       SUBMIT PFS
14      Brian Anderson       Acosta et al. v. Monsanto Co.,         November 28,      January 4, 2019
                             Cause No. 3:18-cv-01960                   2018
15                           (N.D. Cal.)
        John Tanner          Acosta et al. v. Monsanto Co.,         November 28,      January 4, 2019
16                           Cause No. 3:18-cv-01960                   2018
                             (N.D. Cal.)
17      Tracy Magee          Angel et al. v. Monsanto Co.,          November 28,      January 4, 2019
                             Cause No. 3:17-cv-05547                   2018
18                           (N.D. Cal.)
        Rosalinda Castro     Beaudet et al. v. Monsanto Co.,        November 28,      January 4, 2019
19                           Cause No. 3:17-cv-06902                   2018
                             (N.D. Cal.)
20      Daryl Ogden          Smith et al. v. Monsanto Co. et al.,   November 28,      January 4, 2019
                             Cause no. 3:17-cv-02142                   2018
21                           (N.D. Cal.)
        John Otts            Smith et al. v. Monsanto Co. et al.,   November 28,      January 4, 2019
22                           Cause no. 3:17-cv-02142                   2018
                             (N.D. Cal.)
23

24
      The Notice of Failure to Submit a PFS is attached as Exhibit A.
25

26

27

28                  Defendant’s Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
     9143260 v1
          Case 3:16-md-02741-VC Document 2694 Filed 02/12/19 Page 3 of 3




 1                   None of the Plaintiffs listed above replied to the Notice of Failure to Submit a PFS,

 2    and none of the Plaintiffs submitted PFSs as required by PTO 50. Therefore, Monsanto respectfully

 3    requests that the Court enter an Order dismissing the cases of the Plaintiffs listed above with

 4    prejudice.

 5

 6

 7

 8

 9    Dated: February 12, 2019                        Respectfully submitted,

10

11                                                    /s/ Barbara R. Light
                                                       Barbara R. Light
12                                                     Texas Bar No. 24109472
13                                                     600 Travis, Suite 3400
                                                       Houston, Texas 77002-2926
14                                                     Telephone: 713-227-8008
                                                       Fax: 713-227-9508
15                                                     blight@shb.com
16                                                     Attorney for Defendant,
                                                       MONSANTO COMPANY
17

18

19

20

21

22

23

24

25

26

27

28                 Defendant’s Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
     9143260 v1
